DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 9, i.e., “ wherein the oxide 25transistor comprises a first semiconductor layer, and the silicon transistor comprises a second semiconductor layer, wherein the first semiconductor 16layer is disposed on the second semiconductor layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2015/0055047).
Regarding claim 1, Chang et al.’s figure 1 shows A display device, comprising: a gate driving circuit (18) outputting a clock signal (G); and a driving circuit (figure 2) receiving the clock signal for driving a display unit 5and comprising two transistors (30, 28); wherein one of the two transistors is an oxide transistor (28) and the other one of the two transistors is a silicon transistor (30) as called for in claim 1.
Regarding claim 2, Chang et al.’s figure 2 shows the silicon transistor (30) receives the clock signal.
Regarding claim 3, Chang et al.’s figure 11 shows the gate driving circuit comprises at least one shift unit (400) and at least one switch unit (T1; figure 13) connected to the at least one shift unit.
Regarding claim 4, Chang et al.’s figure 2 shows the oxide transistor (28) is connected to an electrode of the display unit.
Regarding claim 5, Chang et al.’s paragraph 0036 teaches the oxide transistor comprises a bottom gate electrode.
Regarding claim 6, Chang et al.’s figure 2 shows the silicon transistor (30) is connected to an electrode of the display unit.
Regarding claim 7, Chang et al.’s paragraph 0035 teaches the silicon transistor comprises a top gate electrode.
Regarding claim 8, Chang et al.’s paragraph 0035-0036 teaches the oxide transistor comprises a bottom gate electrode, and the top gate electrode and the bottom gate electrode are located in a same layer (64/64’).
Regarding claim 9, Chang et al.’s figure 3 shows the oxide 25transistor comprises a first semiconductor layer (80), and the silicon transistor comprises a second semiconductor layer (62), wherein the first semiconductor 16layer (80) is disposed on the second semiconductor layer (62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/22/2022